Citation Nr: 1712617	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  16-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL). 

2.  Entitlement to service connection for hygroma (claimed as fluid on the brain). 

3.  Entitlement to service connection for deviated septum. 

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Daniel Smith, Esquire

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1958 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in May 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advancing age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

The issues of entitlement to service connection for PTSD and dysthymic disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal for the issues of entitlement to service connection for bilateral SNHL, hygroma, deviated septum, and sleep apnea. 







CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to service connection for bilateral SNHL, hygroma, deviated septum, and sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a March 2017 letter from his attorney, the Veteran requested that the Board withdraw his appeal for the issues of entitlement to service connection for bilateral SNHL, hygroma, deviated septum, and sleep apnea.  There remains no allegation of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed. 


ORDER

The appeal seeking entitlement to service connection for bilateral sensorineural hearing loss is dismissed. 

The appeal seeking entitlement to service connection for hygroma (claimed as fluid on the brain) is dismissed. 

The appeal seeking entitlement to service connection for deviated septum is dismissed. 

The appeal seeking entitlement to service connection for sleep apnea is dismissed. 


REMAND

Further development of the record is necessary before the Board can properly adjudicate the Veteran's claims.  Specifically, the Veteran is entitled to a new VA examination to evaluate whether he has PTSD.  He is also entitled to an addendum opinion as to whether his dysthymic disorder was incurred in service or is otherwise attributable to service.  

With regards to the PTSD claim, the Veteran was afforded a VA mental health examination in June 2010 to provide a diagnosis for any mental health issues and then set forth an opinion as to whether any diagnosed mental health issues were incurred in or were otherwise attributable to service.  After an in-person examination and a review of the claims file, the Veteran was diagnosed with a mood disorder, not otherwise specified.  

A review of the Veteran's post-service VA treatment records show that he was diagnosed with PTSD in February 2013.  The examiner found that the criteria necessary for diagnosing PTSD were met minimally.  In a March 2013 outpatient record, the Veteran's treating psychologist stated that he presented with eight stressors in support of his assertion that he had PTSD, but only one, the Veteran's history of childhood abuse, was sufficient to actually support such a diagnosis.  

During the May 2013 VA mental health examination, the Veteran was diagnosed with dysthymic disorder.  Despite the fact that the Veteran had a history of PTSD diagnosis, no PTSD questionnaire was completed by the VA examiner.  Furthermore, the examiner did not discuss the Veteran's asserted stressors and did not analyze the various criteria necessary for diagnosing PTSD.  In short, the examiner did not consider whether the Veteran's mental health issues warranted a diagnosis of PTSD despite the history of a PTSD diagnosis only a few months prior to the examination.  Under these circumstances, the Board finds that the Veteran is entitled to a new VA examination to determine whether he has PTSD for VA purposes and, if so, whether it was incurred in service or is otherwise attributable to service. 

As for the dysthymic disorder claim, the Veteran was first afforded a VA mental health examination in June 2010.  Although a mood disorder, not otherwise specified, was diagnosed, no opinion as to the etiology of the condition was offered by the examiner.  During the May 2013 VA mental health examination, the Veteran was diagnosed with dysthymic disorder.  He reported that he had experienced depression for most of his life due to a history of childhood abuse and that it worsened when he lost part of his left lung in 1986, which restricted his physical activities.  After an in-person interview and a review of the claims file, the examiner opined that it was less likely than not that the Veteran's dysthymic disorder was incurred in service or was otherwise attributable to service.  In support thereof, the examiner stated that any aggravation of depression with a childhood onset would most likely be due to excessive alcohol use for over 25 years.  

This rationale is not sufficient as it is not clear whether the examiner determined that the Veteran's dysthymic disorder preexisted service.  The examiner appeared to find that the Veteran had a dysthymic disorder in childhood that persisted throughout his adult life, but did not provide any explanation as to how she made this determination.  Even if a sufficient rationale were presented by the May 2013 examiner to justify the determination that the dysthymic disorder preexisted service, the examiner did not discuss whether the preexisting dysthymic disorder was aggravated beyond its natural course by service, which is the appropriate standard of analysis.  38 C.F.R. § 3.306(a).  Accordingly, the dysthymic disorder claim must be remanded for an addendum opinion clarifying whether the dysthymic disorder preexisted service.  If so, the examiner must then opine as to whether it was aggravated beyond its natural course by service; if not, the examiner must opine as to whether it was incurred in service or was otherwise attributable to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit and additional pertinent evidence regarding his treatment for any of the conditions at issue.  
Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Furthermore, regardless of how the Veteran responds, the RO must obtain and associate updated treatment records from any VA medical center at which the Veteran has sought treatment.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  After completion of the foregoing, schedule the Veteran for a VA mental health examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's PTSD and/or dysthymic disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of either of his mental health conditions.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.

The examiner must first determine whether the Veteran has a diagnosis of PTSD distinct from his dysthymic disorder.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  In evaluating whether the Veteran has PTSD, the examiner should consider the prior diagnoses of dysthymic disorder and PTSD as reflected in the Veteran's treatment history with VA.  In addition, the examiner should consider Dr. M.'s February 2017 opinion in which he diagnosed the Veteran with major depressive disorder and suggested that the Veteran may have PTSD related to service. 

If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the reported stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  

Then, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the PTSD is related to the Veteran's active service.  In providing this opinion, the examiner must consider, and discuss as necessary, the lay statements contained within the claims file. 

Independent of the determinations regarding the PTSD, the examiner must provide an opinion as to whether the dysthymic disorder clearly and unmistakably preexisted service, and clear and unmistakably did not worsen beyond natural progression during service.  If the dysthymic disorder is not found to have clearly and unmistakably preexisted service, an opinion must be rendered as to whether such disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

3.  After completion of the foregoing, readjudicate the
claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


